PER CURIAM.
The sole question presented by this case is whether in proceedings under G. S. 1894, c. 76, to enforce the- individual liability of stockholders, an attachment will lie against the property of one óf the stockholders against whom such proceedings are pending. We are equally divided on the question, justice LEWIS having been of counsel and not sitting, and as this results in an affirmance, a discussion thereof can serve no useful purpose and we refrain. This case arose prior to the passage of Laws 1899, c. 272, construed in Straw & Ellsworth Mnfg. Co. v. Kilbourne B. & S. Co., supra, page 125.
Order affirmed.